Citation Nr: 0522603	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  95-41 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints on a direct basis or as secondary to service-connected 
malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that determination, the RO 
inter alia denied the appellant's claim of entitlement to 
service connection for arthritis of multiple joints.  The 
appellant disagreed and this appeal ensued.  

After initially remanding the case in December 1998 and again 
in November 2000, the Board issued an October 2002 decision 
that denied the claim.  By an April 2003 Order, the United 
States Court of Appeals for Veterans Claims (Court) granted 
VA's Motion to remand the case for further adjudication.  The 
Board then remanded the case in November 2003 for evidentiary 
development.  The case is again before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  Arthritis of multiple joints was not manifested in 
service or for many years thereafter.  

2.  There is no etiological link between the current 
arthritis of multiple joints and service-connected malaria, 
or any other incident service.  


CONCLUSION OF LAW

Arthritis of multiple joints was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of service-connected malaria.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The appellant seeks service connection for arthritis of 
multiple joints either as directly related to service or as 
secondary to his service connected malaria.  The appellant 
served in the Pacific Theater of Operations in World War II 
and participated in action against the enemy at Okinawa.  An 
October 1943 entrance examination noted pes planus.  A March 
1946 separation examination revealed a normal clinical 
evaluation of the spine and extremities (bones, joints, 
muscles, and feet).  The service medical records revealed no 
findings, diagnoses or complaints of arthritis or joint 
problems.  These record did, however, reveal a history of 
treatment for malaria, for which the RO established service 
connection by a March 1946 rating decision.  Forty years 
later, in July 1986, the appellant filed a claim seeking 
service connection for arthritis.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  A veteran who has 90 
days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease - such as 
arthritis - that becomes manifest to a degree of 10 percent 
or more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2004).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

To establish service connection on a secondary basis for a 
disorder clearly separate from the service-connected 
disorder, there must present medical evidence to support the 
alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See 38 C.F.R. § 3.310 (2004); Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  Additionally, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

The evidence of record indicates that the appellant has 
arthritis of multiple joints.  VA clinical records in January 
1985, May 1985, and May 1986 discussed the appellant's 
degenerative arthritis, though not the specific joints 
affected.  The records indicated that, in May 1985, the 
appellant received a prescription for medication to treat 
arthritis pain.  In May 1986, he was treated following 
complaints of increasing pain due to arthritis; the physician 
observed full range of motion of all joints, with no 
swelling.  The reported diagnosis was, in relevant part, 
degenerative joint disease.  VA clinical records in June 1998 
included a diagnosis of probable arthritis of the right knee 
in June 1998.  VA x-rays in February 1999 showed evidence of 
slight degenerative changes in the interphalangeal joints.  
VA examination in July 1999 concluded the appellant had 
clinical pain in all joints, with the only focal finding 
being mild to moderate ataxic gait.  The VA examiner reported 
that there were no other focal neuromuscular or functional 
deficits on examination.  (Ataxia is failure of muscular 
coordination or irregularity of muscular action.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 165 (29th ed. 2000)).  

At a VA neurological consultation in May 2000, the appellant 
reported dizziness and the physician observed rombergism and 
gait ataxia.  The VA physician diagnosed ataxia associated 
with postural hypotension, and degenerative joint disease of 
the cervical spine.  VA bone scan x-ray of the right foot in 
September 2000 indicated changes likely due to diabetic 
neurovasculopathy and less likely due to osteomyelitis.  VA 
clinical records in November 2000 included a diagnosis of 
neck pain secondary to osteoarthritis of the cervical spine.  
VA clinical records in March 2001 reported the appellant's 
complaints of arthritis.  At a VA orthopedic examination in 
March 2002, the examiner diagnosed degenerative joint disease 
of the knees, particularly the patellofemoral joint, and 
mildly planovalgus right foot.  VA x-rays of the knees and 
right foot indicated mild osteoarthritic changes in the left 
and right knees, and in the hind right foot.  VA examination 
in February 2005 included diagnoses of degenerative joint 
disease of the hands, shoulders, knees, and ankles.  

This medical documentation satisfies the initial element of a 
service-connection claim, whether on a direct or a secondary 
basis.  As already noted, the service medical records are 
entirely silent as to any arthritis disorder during service 
or until 1985, nearly forty years after service, when the VA 
clinical records first noted arthritis.  Even accepting the 
appellant's statement to a VA examiner in July 1999, that his 
arthritis had its onset in 1979, that is still more than 30 
years after he separated from service.  Therefore, the two 
key questions in this case are (1) is there a relationship 
between the current arthritis and active service? and (2) is 
there a relationship between the current arthritis and the 
service-connected malaria?  

As to the first of these questions, the record does not 
support a direct relationship.  There is a forty-year gap 
between the appellant's service and the recorded onset of 
arthritis, thereby frustrating any attempt to show a 
continuity of symptomatology over the course of these years.  
The appellant claimed, in part in an August 2001 statement, 
that his service medical records and VA medical records 
confirmed he developed arthritis as a result of the climate 
on Okinawa.  The appellant is competent to credibly describe 
the climatic conditions of his service.  As a layperson, 
though, he is not competent to give a medical opinion 
concerning the relationship between arthritis and his 
exposure to that climate.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Moreover, the record does not contain any medical 
opinion supporting such a hypothesis.  The VA examiner in 
February 2005, the only medical professional evaluating such 
a connection, found that the appellant's military service had 
no effect on the current degenerative joint disease.  For 
these reasons, the weight of the evidence is against 
establishing service connection on a direct basis.  

As for the second of the questions listed above, again the 
record is not supportive of the appellant's assertions.  The 
VA examiner in March 2002 reviewed the claims folder, the 
appellant's complaints of bilateral knee pain and right foot 
problems, and the diagnoses of degenerative joint disease of 
the knees, particularly the patellofemoral joint, and mildly 
planovalgus right foot.  The VA examiner added that the 
degenerative joint changes were essentially mechanical in 
nature, rather than inflammatory, and that he was unaware of 
any specific data relating malaria to degenerative joint 
changes.  He did not indicate that in-service meteorological 
factors were involved.  The VA examiner in February 2005, 
which also diagnosed degenerative joint disease, reported 
that the appellant's service had no bearing on the current 
degenerative disease and that there was no evidence of, and 
he was unaware of, any "precedent for arthritis being 
related to malaria."  In short, as the record contains two 
medical opinions contrary to the appellant's assertions, the 
weight of the evidence is against service connection on a 
secondary basis.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service-connection for arthritis of  multiple 
joints on a direct basis or as secondary to service-connected 
malaria.  

II. Duty to Assist

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error for the reasons 
specified below.  

After the appellant filed his claim in 1986, the RO issued a 
September 1986 letter informing him of the claims process and 
of the need for information or evidence necessary to 
substantiate the claim.  The RO finally adjudicated the claim 
in October 1994, and issued a letter that month informing him 
of the rating decision.  In the more than 10 years since that 
initial adjudication, the RO, the Board, and the Appeals 
Management Center, has issued numerous letter and other 
documents informing the appellant of the information and 
evidence needed to substantiate the claim.  These letters 
were sent in February 1999, December 1999, February 2001, 
July 2003, October 2004, December 2004, and February 2005.  
The RO has also issued a statement of the case in October 
1995 and supplemental statements of the case in August 1999, 
May 2002, and March 2005.   By these letters and 
statements/supplemental statements of the case, VA has 
informed the appellant of the evidence considered, the 
applicable law and rating criteria, and the reasons for its 
actions.  In addition, the Board has shown the appellant the 
evidence it considered relevant through its remands and 
earlier vacated decision.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claim, of 
the information and evidence he was expected to provide, of 
the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  The evidence of record includes the 
original service medical records, VA medical records, VA 
examinations in July 1999, March 2002, and February 2005, as 
well as documents received on multiple occasions from the 
appellant and his representative.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Inquiries to the Social Security 
Administration revealed that agency had no records concerning 
the appellant.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  





ORDER

Service connection for arthritis of multiple joints on a 
direct basis or as secondary to service-connected malaria is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


